Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.2 CONSENT OF MORRISON, BROWN, ARGIZ AND FARRA LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-116423 of Spherion Corporation on Form S-8 of our report dated June 25, 2007, appearing in this Annual Report on Form 11-K of Spherion Corporation 401(k) Benefit Plan for the year ended December 31, 2007. /s/ MORRISON, BROWN, ARGIZ AND FARRA, LLP Miami, Florida June 26, 2008
